UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7042


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

EFRAM ZIMBALIST JONES,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Arenda Wright Allen,
District Judge. (4:08-cr-00098-AWA-FBS-3)


Submitted:   July 18, 2013                     Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Efram Zimbalist Jones, Appellant Pro Se. Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Efram Zimbalist Jones appeals the district court order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction    under   Guidelines     Amendment    750.   On   appeal,      Jones

primarily challenges his classification as a career offender.

However,    Jones    may   not   use    his   § 3582(c)(2)       to   challenge

Guidelines calculations made at his original sentencing that are

unaffected by Amendment 750.           See Dillon v. United States, 130

S. Ct. 2683, 2690-92 (2010) (explaining that § 3582(c)(2) does

not authorize full resentencing, but permits sentence reduction

only within narrow bounds established by Sentencing Commission);

United States v. Stewart, 595 F.3d 197, 201 (4th Cir. 2010)

(recognizing that § 3582(c)(2) proceeding is “not considered a

full resentencing by the court”).               Because Jones’ Guidelines

range was driven by his career offender designation and not the

crack cocaine Guidelines provisions, the district court properly

concluded that it lacked authority to grant a sentence reduction

under § 3582(c)(2).        See United States v. Munn, 595 F.3d 183,

187 (4th Cir. 2010).

            Insofar as Jones also fairly argues that the district

court did not adequately explain its reasons for denying the

motion, we conclude his argument is without merit.                    The court

provided    a   written,   albeit   sealed,     statement   of    reasons   for

denying the motion, which recognized that Jones’ career offender

                                       2
status precluded a sentence reduction under Amendment 750.

     Accordingly, we affirm the district court’s judgment.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                      3